United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1420
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                                Calvin Robinson, Jr.,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                           Submitted: February 11, 2019
                              Filed: June 10, 2019
                                   [Published]
                                 ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Calvin Robinson, Jr., pleaded guilty to one count of unlawful possession of a
firearm as a previously convicted felon. See 18 U.S.C. §§ 922(g)(1), 924(a)(2). At
sentencing, the district court1 determined that Robinson’s prior conviction for first-
degree aggravated robbery under Minnesota Statutes § 609.245 was a “crime of
violence” under the sentencing guidelines, resulting in a base offense level of 20. See
USSG § 2K2.1(a)(4)(A). The court calculated Robinson’s advisory guideline range
at 51-63 months and sentenced him to 60 months’ imprisonment. Robinson argues
on appeal that his prior Minnesota conviction does not qualify as a crime of violence,
and that he should be resentenced based on a different guideline range calculated from
a base offense level of 14. See id. § 2K2.1(a)(6).

       A state felony conviction qualifies as a “crime of violence” under the “force
clause” of the definition if it “has as an element the use, attempted use, or threatened
use of physical force against the person of another.” Id. § 4B1.2(a)(1); see id.
§ 2K2.1, comment. (n.1). Under Minnesota law, simple robbery consists of taking
personal property from a person through the use, or threatened imminent use, “of force
against any person to overcome the person’s resistance or powers of resistance to, or
to compel acquiescence in, the taking or carrying away of the property.” Minn. Stat.
§ 609.24. The more serious offense of first-degree aggravated robbery is defined as
simple robbery committed while “armed with a dangerous weapon or any article used
or fashioned in a manner to lead the victim to reasonably believe it to be a dangerous
weapon.” Id. § 609.245, subdiv. 1.

      In concluding that a conviction for first-degree aggravated robbery constituted
a crime of violence, the district court relied on United States v. Libby, 880 F.3d 1011
(8th Cir. 2018). Libby held that Minnesota simple robbery—and, as a result, the
greater offense of first-degree aggravated robbery—qualifies as a “violent felony”
under the Armed Career Criminal Act because it “contains as an element a threat of
violent force.” Id. at 1015; see also 18 U.S.C. § 924(e)(2)(B)(i). We reiterated this


      1
        The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.

                                          -2-
point in United States v. Pettis, 888 F.3d 962 (8th Cir. 2018), observing “that a
conviction for simple robbery under Minnesota law requires proof of the use,
attempted use, or threatened use of violent force.” Id. at 965. Because the force
clauses under the Act and the sentencing guidelines are identical, the reasoning of
Libby and Pettis establishes that first-degree aggravated robbery in Minnesota
qualifies as a crime of violence. The district court thus properly determined that
Robinson’s base offense level was 20. See USSG § 2K2.1(a)(4)(A).

        Robinson acknowledges these precedents, but hoped that the Supreme Court’s
decision in Stokeling v. United States, 139 S. Ct. 544 (2019), might undermine them.
Stokeling held, however, that the term “physical force” in 18 U.S.C. § 924(e)(2)(B)(i)
“includes the amount of force necessary to overcome a victim’s resistance.” 139 S.
Ct. at 555. In Taylor v. United States, No. 17-1760, slip op. (8th Cir. June 7, 2019),
we explained that Stokeling “reinforced—and certainly did not cast doubt on—our
decision in Pettis.” Id. at 5. Stokeling is also consistent with Libby and the conclusion
that first-degree aggravated robbery in Minnesota has as an element a threatened use
of violent force.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -3-